Jordan, J.
— The appellant was convicted upon an indictment which charged that on the 4th day of July, 1895, he being duly licensed under the laws of this State to sell intoxicating liquors, did then and there unlawfully suffer and permit in his saloon certain persons named, who were not members of his family. This prosecution was based upon section 3 of an Act approved March 11, 1895, (Acts of 1895, p. 248).
The questions herein presented were considered and decided adversely to appellant in the case of The State v. Gerhardt, ante, 439, and upon the authority of that decision the judgment must be affirmed.
Judgment affirmed.